NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
DAWN SHIPLEY-JOHNSON,
Petitioner,
V.
UNITED STATES POSTAL SERVICE,
Respondent.
2010-3172
Petition for review of the Merit Systems Protection
Board in case no. NY3443100129-I-1.
ON MOTION
Before GAJARsA, ScHALL, and MooRE, Circui.»t Ju,dges.
PER CUR1AM.
0 R D E R
The United States Postal Services moves to dismiss
DaWn Shipley-Johnson’s petition for review as untimely.
Shipley-Johnson opposes. The Postal Service moves for
an extension of time to file a reply and replies Shipley-
Johnson submits a motion for reconsideration of the
court's initial rejection of her petition for review

SHIPLEY-JOHNSON V. USPS 2
The Merit Systems Protection Board dismissed Ship-
ley-Johnson’s appeal and informed Shipley-Johnson that,
if she did not petition the full Board for review of the
Administrative Judge's decision, the Board's decision
would become final on May 26, 2010. The Board informed
Shipley-Johnson that any petition seeking review by this
court must be received by this court within 60 calendar
days of the date that the Board’s decision became final
Shipley-Johnson did not petition the full Board for review.
Her petition seeking review by this court was received on
July 27, 2010, or 62 days after the Board's decision be-
came final.
A petition for review must be received by the court
within 60 days of receipt of the Board's final order. 5
U.S.C. § 7703(b)(1). A petition for review must be re-
ceived by this court within the deadline and not merely
mailed before the deadline. Fed. R. App. P. 25(a)(2)(A).
The 60-day filing period is "statutory, mandatory, [and]
jurisdictional." Monzo v. Dep't of Transp., 735 F.2d 1335,
1336 (Fed. Cir. 1984); see also Oja v. Dep't of the Arrny,
405 F.3d 1349, 1360 (Fed. Cir. 2005) ("[c]ompliance with
the filing deadline of 5 U.S.C. § 7703(b)(1) is a prerequi-
site to our exercise of jurisdiction"). Because Shipley-
Johnson’s petition was not timely received by this court, it
must be dismissed
Accordingly,
IT IS ORDERED THATZ
(1) The motion for an extension of time is granted
(2) The motion to dismiss is granted.
(3) All other pending motions are denied as 1noot.
(4) Each side shall bear its own costs.

3 sHIPLEY-JoHNsoN v. UsPs
FoR THE CoURT
 1 5  lsi Jan Horbaly
Date J an Horbaly
Clerk
cc: Dawn Shipley-Johnson
S20 Armando A. Rodr1guez-Feo, Esq. u.s'c0UR¥HFEPPEAL§TF0R
THE FEDERAL C¥F""
1 tim dr "°V152vw  
ssue s an a e. N0V 15 mm
JAN HORBALY
CLERK